February 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                XUN HUANG AND YUYING DING, Appellants

NO. 14-15-00091-CV                          V.

                          RAJESH DALAL, Appellee
                     ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on October 29, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellants, Xun Huang and Yuying Ding, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.